Case 1:20-cv-00477-MAC-ZJH Document 23 Filed 03/31/21 Page 1 of 1 PageID #: 144




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 RICKY DENTON,                                    §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:20-CV-477
                                                  §
 FEDERAL BUREAU OF PRISONS, et al.,               §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Ricky Denton, an inmate confined at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, brought the above-styled action.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends dismissing this action without prejudice pursuant to 28 U.S.C.

 § 1915(g).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.

                                              ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the Magistrate Judge’s recommendation.

           SIGNED at Beaumont, Texas, this 31st day of March, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
